Citation Nr: 1000450	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for neuropathy in the 
bilateral lower extremities, to include as secondary to a 
service-connected low back disability.

4.  Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 
1982, October 1988 to May 1989, February 2004 to July 2004, 
and from June 2007 to March 2008.  

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for neuropathy 
in both lower extremities is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic skin disorder or headaches were not manifest 
during service and are not currently shown.  

2.  The Veteran is not shown to have any currently diagnosed 
eye disability other than a refractive error 
("farsightedness").  


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by service, and is not currently shown.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).

2.  Headaches were not incurred in or aggravated by service, 
and are not currently shown.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).

3.  The criteria for a grant of service connection for an eye 
disorder, claimed as loss of vision, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(c), 3.304, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in July 2005, the amendment is 
not applicable to the current claim. 
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
	Service Connection for a Skin Disorder and Headaches
	
	The service treatment records indicate that the Veteran twice 
had episodes of headaches, both times associated with other 
illnesses.  Specifically, in November 1978, he received 
treatment after complaining of headaches and vomiting, and 
generally exhibiting cold related symptoms.  However, no 
further treatment was noted for these symptoms.  In March 
1989, the Veteran again sought treatment for complaints of 
headaches.  He was diagnosed with an upper respiratory 
infection.  Again, no follow-up treatment was observed.  
	
	During his service, the Veteran underwent a number of 
physical examinations, where he did not indicate that he 
experienced headaches.  Specifically, headaches were not 
noted at his enlistment examination in August 1988, May 1993 
and March 1998.  Additionally, he denied experiencing 
headaches at assessments in February 2003 and in November 
2004.  Therefore, the evidence does not indicate that 
headaches were present while on active duty.
	
	The service treatment records also do not note the presence 
of a skin disorder while on active duty.  Specifically, at a 
November 2004 post-deployment health assessment, he denied 
experiencing any skin diseases or rashes.  Moreover, no skin 
disorders were noted at physical examinations in August 1988, 
May 1993 and March 1998.  Therefore, the evidence does not 
indicate that a skin disorder was present while on active 
duty.  
	
	The Veteran's post-service treatment records do not indicate 
the presence of either a diagnosed skin disorder or headaches 
since active duty.  The Veteran twice received treatment for 
lacerations in September 2005 and January 2007 that the 
records indicate took a prolonged period of time to heal.  
However, a diagnosed disorder was not observed.  
Additionally, a September 7, 2005 treatment note reflected 
the Veteran's specific denial of frequent headaches.  
Therefore, there is no notation of any headache disorder 
after release from service.
	
	At this time, there is no competent evidence of any chronic 
headache or skin disorders. Since no chronic disorders were 
noted in service and because there are no currently diagnosed 
disorders, service connection for headaches or a skin 
disorder cannot be awarded. 
	
Service Connection for an eye disorder, claimed as loss of 
vision

In the instant case, the Veteran's service treatment records 
show that his vision was normal (20/20 bilaterally).  At the 
time of a March 1998 physical examination, he was found to be 
"farsighted." In February 2003, he was noted to have a 
history of wearing eyeglasses.  At no time, either during 
service or thereafter, has he been diagnosed with any eye 
disorder, other than "farsightedness."

For the purposes of entitlement to benefits, the law provides 
that refractive errors of the eye are developmental defects 
and are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2009).  In the 
absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and hyperopia, even if visual acuity 
decreased in service, as this is not a disease or injury with 
the meaning of the applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  Accordingly, 
such a disorder cannot be service-connected, absent evidence 
of aggravation by a superimposed disease or injury.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1990).

After a careful review of the evidence of record, the Board 
finds that service connection for an eye disorder is not 
warranted.  There is no evidence that the Veteran suffers 
from an eye disability, other than "farsightedness," for 
which he has worn eyeglasses.  There is no indication that he 
ever sustained any injury to the eyes either during or after 
service, or that any chronic disorder or disease of the eyes 
has ever been diagnosed.  As such, there is no chronic eye 
disorder present for which service connection can be awarded.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an eye disorder, claimed as loss of vision.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
as well as the Veteran's own service treatment records. 

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in April 2006 and November 2008.  The 
Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran and conducted a 
physical examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the Veteran's service connection claim for 
neuropathy, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for a skin disorder is denied.

Service connection for headaches is denied.

Service connection for an eye disorder, claimed as a loss of 
vision, is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
neuropathy in both lower extremities, which he attributes to 
his service-connected low back disorder, diagnosed as 
degenerative disc disease (DDD) and spondylolisthesis at L5-
S1.

The Veteran had reported numbness in his toes and in March 
and May 2004, he was found to have slightly diminished 
sensation to the lower extremities.  During an April 2006 VA 
examination, a neurological evaluation was noted to be 
normal, with intact pinprick sensation, normal strength and 
muscle tone, and no atrophy.  However, his deep tendon 
reflexes were slightly diminished.  A follow up examination 
conducted in November 2008, again noted his complaints of 
bilateral foot numbness; strength was normal and there was a 
slight decrease in response to pinprick and light touch.

While there is some indication that the Veteran has slightly 
decreased sensation in both lower extremities, it is unclear 
whether this is related to his service-connected low back 
disorders or to some other unrelated condition.  Therefore, a 
VA examination with an etiological opinion is needed before a 
final decision can be made.  See 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon, supra.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to 
so report.  38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, since December 2008.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his bilateral 
lower extremity complaints of numbness.  
The claims file should be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.

Specifically, the examiner is requested to 
express an opinion as to whether is it at 
least as likely as not (i.e., probability 
of 50 percent or more), that any diagnosed 
neurological disorders of the lower 
extremities are in any way related to the 
service-connected lumbosacral strain-
myositis, DDD, Grade I spondylolisthesis 
at L5-S1 and lumbar spondylosis.

A complete rationale for all opinions 
should be provided.  If any opinion is 
unable to be provided, the examiner should 
so state the reasons why such an opinion 
cannot be given.  

4.  Upon completion of the above, 
readjudicate the issues of entitlement to 
service connection for a neurological 
disorder of both lower extremities.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


